Case: 14-7064      Document: 14      Page: 1     Filed: 07/01/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                  FREDERICK W. BAUER,
                    Claimant-Appellant,

                                v.

    SLOAN D. GIBSON, ACTING SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee.
              ______________________

                          2014-7064
                    ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 14-0132, Judge Alan G. Lance, Sr.
                 ______________________

                        ON MOTION
                    ______________________

                           ORDER
     Frederick W. Bauer moves for leave to proceed in
 forma pauperis.
    Mr. Bauer has failed to file completed Federal Circuit
 Forms 6 and 6A. Mr. Bauer appears to argue in his
 motion that those forms are inapplicable to his appeal.
 This court requires Form 6 for any appellant seeking to
Case: 14-7064     Document: 14   Page: 2     Filed: 07/01/2014



 2                               BAUER   v. GIBSON



 proceed in forma pauperis and Form 6A for any prisoner
 seeking to proceed in forma pauperis.
       IT IS ORDERED THAT:
      The motion is denied without prejudice to Mr. Bauer
 refiling his request using the enclosed Federal Circuit
 Forms 6 and 6A within 21 days of the date of this order.


                                   FOR THE COURT

                                    /s/ Daniel E. O’Toole
                                    Daniel E. O’Toole
                                    Clerk of Court


 (enclosed: Federal Circuit Forms 6 and 6A)


 s24